UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 10, 2010 FNBH BANCORP, INC. (Exact name of Registrant as specified in its charter) Michigan (State or Other Jurisdiction of Incorporation) 000-25752 (Commission File No.) 38-2869722 (IRS Employer Identification No.) 101 East Grand River, Howell, Michigan (Address of Principal Executive Offices) (Zip Code) 517-546-3150 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Section Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a‑12). £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240-14d-2(b)). £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). Item 8.01 Other Events On June 10, 2010, FNBH Bancorp, Inc. issued a press release announcing that it is offering $12 million to $18 million of its Series A Convertible Perpetual Preferred Stock to accredited investors in a private placement transaction. A copy of the press release is attached to this Current Report on Form 8-K as Exhibit 99.1 and is incorporated in this Item8.01 by reference. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit No. Description 99.1 Press Release of FNBH Bancorp, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FNBH BANCORP, INC. (Registrant) Dated: June 10, 2010 /s/ Mark Huber By: Mark Huber Its: Chief Financial Officer
